UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-1186


MICHAEL MEAD,

                   Plaintiff - Appellant,

             v.

CALVIN SHAW, Individually and in his official capacity as Captain of the Gaston
County Police Department; REGINALD BLOOM, Individually and in his official
capacity as a Detective for the Gaston County Police Department; WILLIAM
SAMPSON, Individually and in his official capacity as a Detective for the Gaston
County Police Department; GASTON COUNTY,

                   Defendants - Appellees,

             and

GASTON COUNTY POLICE DEPARTMENT; NORTH CAROLINA STATE
BUREAU OF INVESTIGATIONS; WILLIAM J. FARLEY, Individually and in his
capacity as the Chief of Police for the Gaston County Police Department;
JAMES W. BUIE, Individually and in his capacity as the Assistant Chief of Police
for the Gaston County Police Department; CHRISTOPHER REYNOLDS,
Individually and in his capacity as a Sergeant for the Gaston County Police
Department; CHRISTIE L. RHONEY, Individually and in her capacity as a
Sergeant for the Gaston County Police Department; CHRISTOPHER HASKETT,
Individually and in his capacity as a Detective for the Gaston County Police
Department; WILLIAM E. HOWELL, Individually and in his capacity as a
Detective for the Gaston County Police Department; CHRISTOPHER MCAULAY,
Individually and in his capacity as a Detective for the Gaston County Police
Department; MATTHEW HENSLEY, Individually and in his capacity as a
Detective for the Gaston County Police Department; J. K. SHAW, Individually and
in his capacity as a Detective for the Gaston County Police Department; WILLIAM
GALLOWAY, Individually and in his capacity as a Detective for the Gaston County
Police Department; CLYDE PUTNAM, Individually and in his capacity as an
Employee for the Gaston County Police Department; J. D. COSTNER, Individually
and as an Officer for the Gaston County Police Department; MARK STEWART,
Individually and in his capacity as an Officer for the Gaston County Police
Department; RENEE MULLIS, Individually and in her Capacity as a Investigator
Agent for the North Carolina State Bureau of Investigations; JOHN DOE,
Individually and in his capacity as employee of Gaston County Police Department
and or the North Carolina State Bureau of Investigations; JANE DOE, Individually
and in her capacity as employee of the Gaston County Police Department and or the
North Carolina State Bureau of Investigations; DOE BOND COMPANY,

                     Defendants.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Graham C. Mullen, Senior District Judge. (3:12-cv-00132-GCM)


Submitted: March 17, 2017                                      Decided: March 28, 2017


Before WILKINSON, KING, and AGEE, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


S. Luke Largess, Jacob H. Sussman, TIN FULTON WALKER & OWEN, Charlotte, North
Carolina, for Appellant. Martha Raymond Thompson, Ryan L. Bostic, STOTT,
HOLLOWELL, PALMER & WINDHAM, LLP, Gastonia, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael Mead appeals the district court’s order granting Defendants’ motion for

summary judgment on several of Mead’s claims. Although “[t]he parties . . . have not

questioned our jurisdiction . . . , we have an independent obligation to verify the existence

of appellate jurisdiction” and may exercise jurisdiction only over final orders and certain

interlocutory and collateral orders. Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015)

(internal quotation marks omitted). “Ordinarily, a district court order is not final until it

has resolved all claims as to all parties.”         Id. (internal quotation marks omitted).

“Regardless of the label given a district court decision, if it appears from the record that

the district court has not adjudicated all of the issues in a case, then there is no final order.”

Id.

       In his complaint, Mead raised several state law claims, some of which the district

court dismissed early in the litigation. Mead’s claims for malicious prosecution and

trespass by public officers against three Defendants in both their official and individual

capacities proceeded to summary judgment. The district court granted summary judgment

to Defendants after concluding that governmental immunity barred the state law malicious

prosecution and trespass claims.          However, the district court acknowledged that

governmental immunity only bars suit against municipal employees sued in their official

capacity. The court did not address the claims for trespass and malicious prosecution

against Defendants in their individual capacities. Because the district court did not rule on

those claims, it “never issued a final decision” on Mead’s remaining state law claims. Id.

at 699. Thus, we lack jurisdiction over the appeal.

                                                3
       Accordingly, we dismiss the appeal and remand to the district court for

consideration of Mead’s remaining claims.       We express no opinion on the ultimate

disposition of those claims. We also express no opinion regarding the district court’s

dismissal of Mead’s Fourth Amendment claims. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                        DISMISSED AND
                                                                           REMANDED




                                            4